DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.

Response to Amendment
The examiner acknowledges the amending claims 25 and 40 by the amendment submitted by the applicant(s) filed on March 11, 2022.  Claims 25, 26, 28 – 33, 38 – 40, 42 and 49 – 55 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on February 25, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regard to claim 31, recites the limitation “wherein an opening in the material exists at the top surface of the dovetail waveguide” is considered new matter.  Claim 31 depend of claim 30, claim 30 depend of claim 25, claim 25 say’s “an opening in the material at the central top surface region of the semiconductor layer”.  Claims 25 and 31 recite two openings, and the original specification, for example on page 7, lines 20 – 23 and page 9, line 3 doesn’t disclose two openings, it only mentions one opening (118) in the material (302, which is an insulator) in the top surface of the dovetail waveguide (116).

Claims 32 – 33 depend on claim 31, are rejected since they inherit the lack of written description of the claims on which they depend.
Appropriated corrections is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 – 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 30, recites the limitation “wherein the dovetail waveguide further includes a top surface” is considered indefinite.  Claim 30 depend of claim 25, claim 25 recites “a semiconductor layer comprising a dovetail waveguide... a dovetail waveguide comprising a first side surface, second side surface and a central top surface region of the semiconductor layer”.  It seems like the “central top surface region of the semiconductor layer” is the same as “the top surface of the dovetail waveguide”, which is unclear and confusing.  It is not clear if the dovetail waveguide include another top surface 
For purpose of examination, the examiner interpreted “a top surface” as “the central top surface region”.

  With regard to claim 31, recites the limitation “wherein an opening in the material exists at the top surface of the dovetail waveguide” is considered indefinite.  Claim 31 depend of claim 30, claim 30 depend of claim 25, claim 25 say’s “a semiconductor layer comprising a dovetail waveguide... a dovetail waveguide comprising a first side surface, second side surface and a central top surface region of the semiconductor layer”.  It seems like the “central top surface region of the semiconductor layer” is the same as “the top surface of the dovetail waveguide”, which is unclear and confusing.  It is not clear if the dovetail waveguide include another top surface or it is the same as the central top surface region of the semiconductor layer or is part of the central top surface region of the semiconductor layer recited in claim 25.  The top surface in the dovetail waveguide is the same of the dovetail waveguide comprising a central top surface region of the semiconductor layer or is another top surface in the dovetail waveguide or is part of the central top surface region of the semiconductor layer? 
For purpose of examination, the examiner interpreted “a top surface” as “the central top surface region”.
top surface of the dovetail waveguide to planarize the dovetail waveguide; and the opening in the material comprises an opening in the insulating layer at the top surface of the dovetail waveguide” is considered indefinite.  Claim 32 depend of claim 31, claim 31 depend of claim 30, claim 30 depend of claim 25, claim 25 say’s “a semiconductor layer comprising a dovetail waveguide... a dovetail waveguide comprising a first side surface, second side surface and a central top surface region of the semiconductor layer”.  It seems like the “central top surface region of the semiconductor layer” is the same as “the top surface of the dovetail waveguide”, which is unclear and confusing.  It is not clear if the dovetail waveguide include another top surface or it is the same as the central top surface region of the semiconductor layer or is part of the central top surface region of the semiconductor layer recited in claim 25.  The top surface in the dovetail waveguide is the same of the dovetail waveguide comprising a central top surface region of the semiconductor layer or is another top surface in the dovetail waveguide or is part of the central top surface region of the semiconductor layer? 
For purpose of examination, the examiner interpreted “a top surface” as “the central top surface region”.

 With regard to claim 33, recites the limitation “on the opening at the top surface of the dovetail waveguide and a bond pad attached to the metal for electrical conductivity to the opt surface of the dovetail waveguide” is considered indefinite.   Claim 33 depend of claim 32, claim 32 depend of claim 31, claim 31 depend of claim 30 and claim 30 depend of claim 25, claim 25 say’s “a semiconductor layer comprising a dovetail waveguide... a dovetail waveguide comprising a first side surface, second side surface and a central top surface region of the semiconductor layer”.  It seems like the “central top surface region of the semiconductor layer” is the same as “the top surface of the dovetail waveguide”, which is unclear and confusing.  It is not clear if the dovetail waveguide include another top surface or it is the same as the central top surface region of the semiconductor layer or is part of the central top surface region of the semiconductor layer recited in claim 25.  The top surface in the dovetail waveguide is the same of the dovetail waveguide comprising a central top surface region of the semiconductor layer or is another top surface in the dovetail waveguide or is part of the central top surface region of the semiconductor layer? 
For purpose of examination, the examiner interpreted “a top surface” as “the central top surface region”.

Claims 31 – 33 depend on claim 30, are rejected since they inherit the indefiniteness of the claims on which they depend.
Appropriated corrections is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

With regard to claim 30, recites the limitation “wherein the dovetail waveguide further includes a top surface”, this does not further limit claim 25.  Claim 30 depend of claim 25, claim 25 recites “a semiconductor layer comprising a dovetail waveguide... a dovetail waveguide comprising a first side surface, second side surface and a central top surface region of the semiconductor layer”.  In the present instance, claim 30 recite the broad recitation “top surface”, and claim 25 also recites “central top surface” which is a narrower limitation.  For this reason, claim 30 does not further limit claim 25.


Appropriated corrections is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 


Claims 25 – 26, 28 – 31, 38 – 40, 42, 49 – 51 and 54 – 55 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 2010/0316075, applicant submitted in the IDS, filed on March 02, 2020) in view of Behfar (US 7,542,497, applicant submitted in the IDS, filed on March 02, 2020), further in view of Nakamura et al. (US2016/0327739, examiner submitted in the PTO-892 form, filed on September 07, 2021).

Annotation Figure 2

    PNG
    media_image1.png
    256
    537
    media_image1.png
    Greyscale


Regarding claim 25, Raring discloses laser structure, comprising: 
a substrate (see Annotation Figure 2, Character 203 and paragraphs [0032 and 0035]); 
an active region (see Annotation Figure 2, Character 207 and paragraphs [0033 and 0037]) over the substrate (see Annotation Figure 2, Character 203); 

a material (see Annotation Figure 2, Character 211, the reference called “dielectric” and paragraphs [0036 and 0039]) between the central top surface region (see Annotation Figure 2), the lower surface (see Annotation Figure 2, Character 209b), the first side surface (see Annotation Figure 2, Character 3001’), and the top surface (see Annotation Figure 2, Character 209a, examiner interpreted top surface as the top of the waveguide itself) of the semiconductor layer (see Annotation Figure 2, Character 209) on one side of the waveguide (see Annotation Figure 2, Character 3000’) and between the central top 

Annotation Figure 26
    PNG
    media_image2.png
    292
    400
    media_image2.png
    Greyscale


Raring discloses the claimed invention except for a dovetail waveguide, the dovetail waveguide comprising a first side surface, a second side surface and a central top surface region of the semiconductor layer, the first side surface joining the lower surface of the semiconductor layer at a first angle, and the second side surface joining the lower surface of the semiconductor layer at a second angle.  Behfar teaches the dovetail waveguide (see Annotation Figure 26, character 164, the reference called “ridge”), the dovetail waveguide (see Annotation Figure 26, character 164) comprising a first side surface (see Annotation Figure 26), a second side surface (see Annotation Figure 26) and a central top surface region (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114), the first side surface (see Annotation Figure 26) joining the lower surface (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114) at a first angle (see Annotation Figure 26), and the second side surface (see Annotation Figure 26) joining the lower surface (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114) at a second angle (see Annotation Figure 26) and opening (see Annotation Figure 26, character 132) in the material (see Annotation Figure 26, character 130) at the central top surface (see Annotation Figure 26) of the dovetail waveguide (see Annotation Figure 26, character 164) and a planarizing area (see Annotation Figure 26, character 2000’).  However, it is well known in the art to apply a dovetail waveguide, the dovetail waveguide comprising a first side surface, a second side surface and a central top surface region of the semiconductor layer, the first side surface joining the lower surface of the semiconductor layer at a first angle, and the second side surface joining 
Raring discloses the claimed invention except for the material comprises an insulating layer of one of MgO or MgF2.  Nakamura teaches an MgO material used as planarization layer and MgO is an insulation layer.  However, it is well known in the art to modify the MgO material used as planarization layer as discloses by Nakamura in (see paragraph [0247]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known MgO material used as planarization layer as suggested by Nakamura to the laser of Raring, to provide a flat and smooth area, is a good electrical and thermal insulators, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 26, Raging, Behfar and Nakamura, Behfar discloses the first angle and second angle (see Annotation Figure 26) are less than ninety degrees (Column 3, Lines 45 - 51).

Regarding claims 28 and 55, Raging, Behfar and Nakamura, Nakamura disclose the material has a dielectric layer consists of MgO (see paragraph [0247]).  
Raging, Behfar and Nakamura discloses the claimed invention except for the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10 to the device of Raging, Behfar and Nakamura, to improve the VCSEL (for example can improve the confining the light and/or the current, etc.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of dielectric constant and the frequency range of MgO material, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).  
Note that the specification contains no disclosure of either the critical nature of the claimed [the dielectric material layer has a dielectric constant below 10 in a frequency 
Regarding claim 29, Raging, Behfar and Nakamura, Nakamura discloses wherein the material comprises an insulating layer (see paragraph [0247]) deposited on the first side surface and deposited on the second side surface to planarize the first angle and the second angle (see claim 25 rejection).

Regarding claim 30, Raging, Behfar and Nakamura, Behfar discloses the dovetail waveguide (see Annotation Figure 26, character 164 and see claim 25) further includes a top surface (see Annotation Figure 26 and Column 8, Lines 36 – 37).

Regarding claim 31, Raging, Behfar and Nakamura, Behfar discloses an opening (see Annotation Figure 26, character 132, column 8, Lines 41 – 42 and 52 – 53 and see claim 25 rejection) in the material exists at the top surface (see Annotation Figure 26) of the dovetail waveguide (see Annotation Figure 26, character 164 and claim 25 rejection).


    PNG
    media_image3.png
    160
    277
    media_image3.png
    Greyscale


Regarding claim 38, Raging, Behfar and Nakamura, Behfar discloses at least one facet (see Figure 12, Characters 126 or 128 Column 1, Lines 10 – 15, Column 3, Lines 8 – 31, Column 7, Lines 63 – 66).

Regarding claim 39, Raging, Behfar and Nakamura, Behfar discloses the at least one facet (see Figure 12, Characters 126 and 128, Column 7, Lines 1 – 5 and Column 8, Lines 11 - 12) is formed in the active region (see Figures 12 and 26, Character 112).

Regarding claim 40, Raring discloses a method of fabricating a laser structure, comprising: 
arranging an active region (see Annotation Figure 2, Character 207 and paragraphs [0033 and 0037]) over a substrate (see Annotation Figure 2, Character 203 and paragraphs [0032 and 0035]); 
arranging a semiconductor layer (see Annotation Figure 2, Character 209, the reference called “laser stripe region” and paragraphs [0033 and 0036]) over the active region (see Annotation Figure 2, Character 207), the semiconductor layer (see Annotation Figure 2, Character 209) comprising a waveguide (see Annotation Figure 2, Character 3000’) between a top surface (see Annotation Figure 2, Character 209a, examiner 
depositing an insulating layer (see Annotation Figure 2, Character 211, the reference called “dielectric” and paragraphs [0036 and 0039]) between the central top surface region (see Annotation Figure 2), the lower surface (see Annotation Figure 2, Character 209b), the first side surface (see Annotation Figure 2, Character 3001’), and the top surface (see Annotation Figure 2, Character 209a) of the semiconductor layer (see Annotation Figure 2, Character 209) on one side of the waveguide (see Annotation Figure 2, Character 3000’) and between the central top surface region (see Annotation Figure 2), the lower surface (see Annotation Figure 2, Character 209b), the second side surface (see Annotation Figure 2, Character 3002’), and the top surface (see Annotation Figure 2, Character 209a) of the semiconductor layer (see Annotation Figure 2, Character 209) on another side of the waveguide (see Annotation Figure 2, Character 3000’), with an opening (see Annotation Figure 2, Character 213, and paragraphs [0036 and 0039]) 
Raring discloses the claimed invention except for a dovetail waveguide, the dovetail waveguide comprising a first side surface, a second side surface and a central top surface region of the semiconductor layer, the first side surface joining the lower surface of the semiconductor layer at a first angle, and the second side surface joining the lower surface of the semiconductor layer at a second angle.  Behfar teaches the dovetail waveguide (see Annotation Figure 26, character 164, the reference called “ridge”), the dovetail waveguide (see Annotation Figure 26, character 164) comprising a first side surface (see Annotation Figure 26), a second side surface (see Annotation Figure 26) and a central top surface region (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114), the first side surface (see Annotation Figure 26) joining the lower surface (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114) at a first angle (see Annotation Figure 26), and the second side surface (see Annotation Figure 26) joining the lower surface (see Annotation Figure 26) of the semiconductor layer (see Annotation Figure 26, character 114) at a second angle (see Annotation Figure 26) and opening (see Annotation Figure 26, character 132) in the material (see Annotation Figure 26, character 
Raring discloses the claimed invention except for the insulating layer comprise of one of MgO or MgF2.  Nakamura teaches an MgO material used as planarization layer and MgO is an insulation layer.  However, it is well known in the art to modify the MgO material used as planarization layer as discloses by Nakamura in (see paragraph [0247]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known MgO material used as planarization layer as suggested by Nakamura to the laser of Raring, to provide a flat and smooth area, is a good electrical and thermal insulators, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 42, Raging, Behfar and Nakamura, Raging discloses depositing a metal layer (see Annotation Figure 2, character 215 and paragraph [0036]) over the 

Regarding claim 49, Raging, Behfar and Nakamura, Nakamura discloses the insulating layer consists of MgO (see paragraph [0247] and claim 40 rejection).  

Regarding claims 50 and 51, Raging, Behfar and Nakamura, Nakamura disclose the dielectric layer consists of MgO (see paragraph [0247] and claim 40 rejection).  
Raging, Behfar and Nakamura discloses the claimed invention except for the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10.  It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10 to the device of Raging, Behfar and Nakamura, to improve the VCSEL (for example can improve the confining the light and/or the current, etc.), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of dielectric constant and the frequency range of MgO material, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. 
Note that the specification contains no disclosure of either the critical nature of the claimed [the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10] or upon another variable recited in a claim, the Applicant must show that the chosen [the dielectric material layer has a dielectric constant below 10 in a frequency range up to 50 GHz and the material has a dielectric constant, in a range between 10 and 1, closer to 1 than to 10] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 54, Raging, Behfar and Nakamura, Nakamura discloses the insulating layer consists of MgO (see paragraph [0247] and claim 25 rejection).



Claims 32 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 2010/0316075, applicant submitted in the IDS, filed on March 02, 2020) in view of Behfar (US 7,542,497, applicant submitted in the IDS, filed on March 02, 2020), further in view of Nakamura et al. (US2016/0327739, examiner submitted in the PTO-892 form, filed on September 07, 2021), further in view of Kahen et al. (US 6,996,146).

Regarding claim 32, Raging, Behfar and Nakamura, Behfar discloses the material comprises an insulating layer (see Annotation Figure 26, Character 130) onto the first side surface (see Annotation Figure 26), the second side surface (see Annotation Figure 26), the surface of the semiconductor layer (see Annotation Figure 26, Character 114), and a portion of the top surface of the dovetail waveguide (see Annotation Figure 26, Character 164) to planarize (see Annotation Figure 12, Character 2000’) the dovetail waveguide (see claim 25 rejection); and
the opening (see Annotation Figure 26, character 132) in the material comprises an opening (see Annotation Figure 26, character 132) in the insulating layer (see Annotation Figure 26, character 130) at the top surface (see Annotation Figure 26) of the dovetail waveguide (see Annotation Figure 26, character 164).
Raging, Behfar and Nakamura discloses the claimed invention except for discloses the material comprises an insulating layer evaporated.   Kahen teaches the insulating layer which is deposited by thermal evaporation.  However, it is well known in the art to 

Regarding claim 52, Raging, Behfar and Nakamura, Behfar discloses the insulating layer (see Annotation Figure 26, Character 130) on the first side surface (see Annotation Figure 26), on the second side surface (see Annotation Figure 26) and on the surface of the semiconductor layer (see Annotation Figure 26, Character 114).
Raging, Behfar and Nakamura discloses the claimed invention except for discloses the material comprises an insulating layer evaporated.   Kahen teaches the insulating layer which is deposited by thermal evaporation.  However, it is well known in the art to apply the insulating layer which is deposited by thermal evaporation as discloses by Kahen in (see Column 5, Lines 17 – 19).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known the insulating layer which is deposited by thermal evaporation as suggested by Kahen to the device of Raging, Behfar and Nakamura, to provide a smaller insulating layer, and also using this techniques provide the advantage of highest purity due to a low pressure. 



Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Raring et al. (US 2010/0316075, applicant submitted in the IDS, filed on March 02, 2020) in view of Behfar (US 7,542,497, applicant submitted in the IDS, filed on March 02, 2020), further in view of Nakamura et al. (US2016/0327739, examiner submitted in the PTO-892 form, filed on September 07, 2021), further in view of Kahen et al. (US 6,996,146), further in view of Qian et al. (US 6,365,968)
Regarding claim 33, Raging, Behfar, Nakamura and Kahen, Behfar discloses a metal layer (see Annotation Figure 26, character 140, the reference called “p-contact” and Column 8, Lines 51 – 52) over the insulating layer (see Annotation Figure 26, character 130), the metal layer (see Annotation Figure 26, character 140) being deposited at near to normal incidence on the insulating layer (see Annotation Figure 26, character 130)  and on the opening (see Annotation Figure 26, Character 132) at the top surface of the dovetail waveguide (see Annotation Figure 26, character 164).
Raging, Behfar, Nakamura and Kahen discloses the claimed invention except for a bond pad attached to the metal layer for electrical conductivity to the top surface of the dovetail waveguide.  Qian teaches a bond pad.  However, it is well known in the art to apply the bond pad as discloses by Qian in (see Column 1, Lines 12 – 46).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to apply the well-known bond pad as suggested by Qian to the device of Raging, Behfar, Nakamura and Kahen, could be used to accommodate wire bonding, to .

Allowable Subject Matter
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 53 recites a method of fabricating a laser  structure including the specific step limitation of depositing the insulating layer comprises: supporting the substrate at an angle with respect to an evaporant stream; heating the substrate; and electron beam evaporating of MgO into the evaporant stream, the evaporant stream being directed toward the first side surface, the second side surface, and the semiconductor layer for depositing the insulating layer on the first side surface, on the second side surface, and on the semiconductor layer, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive.  Applicant arguments "Nakamura fails to describe or suggest a  
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above. Raring disclose on Annotation Figure 2, substrate (203), active region (207), semiconductor layer (209), a material (211), the material comprising an insulating layer and planarizing waveguide (1000’). Behfar disclose on Annotation Figure 26 the semiconductor layer (114) comprising a dovetail waveguide (164) and planarizing waveguide (2000’) and Nakamura disclose a material to planarizing, the material is MgO. Nakamura was not used in the last Office Action filed on December 20, 2021 to planarizing the sides of the dovetail, was used to prove that the material MgO is known in the art and could be to use to planarizing an area or region in optical devices.
The examiner suggest to the applicant to reciting more structure of the device, for example, describe the spaces or gaps on either side of the dovetail waveguide, indicate the function of the material (insulating layer) and exactly what area(s) of the device is planarizing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US6499888 and US20120307857 disclose planarizing layer(s) disposed on sides of the ridge waveguide, but not exactly the same invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828